Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 20190392345 A1	Adaska; Jason William et al.
US 20210081227 A1	Verma; Abhishek et al.
US 10817791 B1		Shoemaker; Garth et al.

Adaska discloses that a system may perform a machine learning process on historical or real-time information correlating a data context for a first application with one or more actions to perform in a second application. Based on the machine learning process, the system may determine a machine-learned function. A user device may input a current data context for the first application into the machine-learned function and may receive a suggestion as an output. This suggestion may be an action, an ensemble of actions, a second application, etc. The user device may present (e.g., display) an indication of one or more suggestions determined by the machine-learned function in a user interface, where a user may select to execute a suggestion (e.g., an action, a function in an application, etc.). In some cases, the machine-learned models are user-specific, application-specific, or both.  
Verma discloses determining a Next Best Action (NBA), with the determination being based on a position within an application, past actions by a user when experiencing a similar application context, and/or tasks in queue for the user to execute from current state of the application. Techniques are also disclosed for displaying an interface that includes the NBA in conjunction with a specific rationale for presenting the NBA, such as recommendations by a trusted person, based on the user's and/or other users' past behavior, and descriptions developed based on the specific NBA. Also, methods for determining a best NBA are disclosed, with the NBA being selected by applying static rules to a data set, heuristically analyzing the data set, and/or applying a machine learning model to the data set.  In an alternate embodiment, a method may include determining a current application context of an application being accessed by a first user, with the current application context indicating a locus of the first user within the application, determining a suggested action for the first user by applying a machine learning model to user interaction data, and displaying the suggested action in a graphical user interface.
Shoemaker discloses gathering information associated with a detected first action; applying a predictive model to suggest a second action based on an application of machine learning to the first action and the information; calculating a first confidence level associated with the application of the machine learning to the first action and the information; for the first confidence level exceeding a threshold, providing the second action, and performing the second action or a third action based on user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415